Title: To Benjamin Franklin from Richard Bache, 28 August 1784
From: Bache, Richard
To: Franklin, Benjamin


				
					Dear & Hond. Sir
					Philada. 28h. August 1784
				
				Your favor of 17 June last, is now before me, and having just heard of a Vessel for L’Orient which goes in a few hours; I take up my pen to let you know, in the first place that the family is well—they are yet in the Country, but I purpose bringing them to Town in a few days— We are sorry to hear of the Malady that afflicts you, and that it is so grievous as to prevent your using a Carriage— I cannot help concluding from this circumstance that we shall be deprived of the pleasure, with which we have been flattering ourselves, of seeing you once more with your family— Your Draft in favor of M. Malide never appeared, if it should, shall agreeable to your request refuse payment of it— Mr. Thomas of Paris shall have his Account Sales, & Balance if any be due to him as soon as we can compleat it— B & S. have remitted him 3000 l.t., his Invoice only amounted to 2500 l.t., & this remittance was made before they were in Cash on his Acct.—he has no right to complain— The Roromantine Manufacturer, who has also troubled you with our affairs, has as little cause to complain— We sent him an order for superfine Cloths (wishing to promote the French Manufactures) instead of complying with our orders, he sent us midling Cloths, some of which were remnants of old Shopkeepers, & Moth eaten, they came without an Invoice, so that in order to settle the duties & freight, we were obliged to have them valued; they were valued by impartial Judges at 1700 l.t.—some time afterwards we recd. the Invoice, which amounted to 2800 l.t., upon this rather than have any disputes we remitted him 2400 l.t., and wrote him the particulars of the transaction; in short the Goods never sold for

that sum & the Charges— We therefore conceive we have done him ample justice, but we mean to send him certificats of the valuation &c. With love to Benny I remain ever Dear sir Yours affectionately
				
					
						Rich Bache
					
				
			 
				Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy: from the / United States of No. America / at / Passy— / Via L’Orient
			